DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, the claims recite that the second isolator decouples the first structure interface from the first payload mount.  It is unclear how the second isolator decouples the components of the first crossbar rather than the second crossbar (where it is actually connected).  The examiner assumes that this is a typo in the claims as well as certain portions of the specification.  The examiner has not given a 112(1) rejection because it appears to be a typo rather than an enablement issue.
Claim 9 recites the limitation "an isolator" in line 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 9, 10, 13, 14, 16, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/179160.
Regarding claim 1, WO ‘160 discloses a crossbar system facilitating isolation of a sensor assembly from external vibrations of a structure, the crossbar system comprising: a first crossbar assembly 3 comprising a first structure interface 34 operable to mount to a structure 7, a first payload mount interface 31 operable to couple to a payload mount 1, and a first isolator 33 between the first structure interface 34 and the first payload mount interface 31, the first isolator 33 comprising a first elastomeric body 33 operable to partially decouple the first structure interface 34 and the first payload mount interface 31 and dampen vibrations propagating through the first crossbar assembly 3; a second crossbar assembly 3 (Fig. 3) comprising a second structure interface 34 operable to mount to the structure 7, a second payload mount interface 31 operable to couple to the payload mount 1, and a second isolator 33 between the second structure interface 34 and the second payload mount interface 31, the second isolator 33 comprising a second elastomeric body 33 operable to partially decouple the 
Regarding claim 2, WO ‘160 discloses wherein the first crossbar assembly 3 further comprises a first outer crossbar segment 342 coupled to the first structure interface 34 and the first isolator 33, and a first inner crossbar segment 32 coupled to the first payload mount interface 31 and the first isolator 33, and wherein the second crossbar 5assembly 3 further comprises a second outer crossbar segment 342 coupled to the second structure interface 34 and the second isolator 33, and a second inner crossbar segment 32 coupled to the second payload mount interface 31 and the second isolator 33.
	Regarding claim 4, WO ‘160 discloses wherein the first isolator 33 further comprises a flange 343 having an aperture sized and configured to receive the first elastomeric body 33, a sleeve 36 secured within the first elastomeric body 33, and a fastener 32a coupling 15the sleeve 36 to the first inner crossbar segment 32.  
	Regarding claim 9, WO ‘160 discloses a crossbar assembly for facilitating isolation of a sensor assembly from external vibration of a payload system mount on a vehicle, the crossbar assembly comprising: an outer crossbar segment 31/32 comprising a payload mount interface 31 operable to mount to a payload mount 1, and an outer isolator interface 32 operable to mount to an isolator 33; an inner crossbar segment 34/342 moveable relative to the outer crossbar segment in multiple degrees of freedom, the inner crossbar segment comprising a structure interface 34 operable to mount to a structure 7, and an inner isolator interface 342 operable to mount to the isolator 33; and an isolator 33 supported by the outer and inner crossbar segments, the isolator 33 comprising an elastomeric component operable to elastically deform in response to relative movement between the outer and inner crossbar segments, and wherein the isolator 33 operates to partially decouple the outer crossbar 
Regarding claim 10, WO ‘160 discloses wherein the isolator 33 comprises a rigid flange 343 coupled to an outer surface of the elastomeric component 33 and a sleeve 36 coupled to an inner surface of the elastomeric component 33.
Regarding claim 13, WO ‘160 discloses wherein the inner isolator interface 343 comprises a socket 341 and the outer isolator interface comprises a shaft 32, wherein the elastomeric component 33 is located at least partially about the shaft 32 and at least partially within the socket 341.
Regarding claim 14, WO ‘160 discloses wherein the shaft 32 is located at least partially within the socket 341.
Regarding claim 16, WO ‘160 discloses a payload system mount comprising: a base structure; a support structure 7 rotatably coupled to the base structure (para 009 translated: “… the imaging device is fixed on the first bracket, the first bracket and the second bracket are rotatably arranged with each other…”) a crossbar system supported by the support structure 7, the crossbar system comprising: a first crossbar assembly comprising a first structure interface 34 coupled to the support structure 7, a first payload mount interface 31 operable to couple to a payload mount 1, and a first isolator 33 between the first structure interface 34 and the first payload mount interface 31, the first isolator comprising a first elastomeric body 33 operable to partially decouple the first structure interface 34 and the first payload mount interface 31 and dampen vibrations propagating through the first crossbar assembly; a second crossbar assembly 3 comprising a second structure interface 34 coupled to the support structure 7, a second payload mount interface 31 operable to couple to the payload mount 1, and a second isolator 33 between the second structure interface 34 and the second payload mount interface 31, the second isolator comprising a second elastomeric body 33 operable to partially decouple the first structure interface 34 and the first payload mount interface 31 and dampen vibrations propagating 
Regarding claim 17, WO ‘160 discloses wherein the first crossbar assembly further comprises a first outer crossbar segment 342 coupled to the first structure interface 34 and the first isolator 33, and a first inner crossbar segment 32 coupled to the first payload mount interface 31 and the first isolator 33, and wherein the second crossbar assembly further comprises a second outer crossbar segment 342 coupled to the second structure interface 34 and the second isolator 33, and a second inner crossbar segment 32 coupled to the second payload mount interface 31 and the second isolator 33.
Regarding claim 19, WO ‘160 discloses wherein the first isolator further comprises a flange 343 having an inner aperture sized and configured to receive the first elastomeric body 33, a sleeve 36 secured within the first elastomeric body 33, and a fastener 32a coupling the sleeve to the first inner crossbar segment 32.

Allowable Subject Matter
Claims 3, 5-8, 11, 12, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes supports having elastomers that could be used in subsequent office actions depending on how the claims are amended.  The list is as follows: US-20210188187-A1 OR .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632